Citation Nr: 0703829	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  98-06 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet and hands

(The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for 
hypertension with heart disease is the subject of a separate 
appellate decision.)


REPRESENTATION

Appellant represented by:	James F. Cameron, Attorney


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran had active military service from September 1963 
to September 1965.

This matter came before the Board of Veterans' appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In a decision dated in November 1999, the Board denied the 
veteran's claim seeking entitlement to service connection for 
residuals of frozen feet and hands.  The veteran appealed 
that determination to the United States Court of Appeals for 
Veterans Claims (Court).  In December 2002, the Court vacated 
that part of the Board's decision that denied service 
connection for residuals of frozen feet and hands and 
remanded the case to the Board for further adjudication in 
light of the provisions of the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Thereafter additional evidence was developed by the Board 
pursuant to then authority granted by 38 C.F.R. § 19.9 (a)(2) 
(2002).  The case was then remanded to the RO in August 2003 
for further development to include consideration of all the 
evidence added to the record.  

In its November 1999 decision the Board also remanded an 
issue of whether new and material evidence has been presented 
to reopen a claim for entitlement to service connection for 
hypertension with heart disease; this matter is to be 
addressed in a separate decision and not part of the current 
appeal.  

In December 2004, the Board determined that the evidence had 
not been sufficiently developed and remanded this matter 
again to provide for sufficient development.  

The case has been returned to the Board and is now ready for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court has held that when the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The Board in its December 2004 remand stated that an addendum 
to a March 2004 examination was necessary and stated the 
following in explaining why this was necessary.  "During a 
VA Cold Injury Protocol examination in March 2004, the 
examiner indicated that he had reviewed the records, 
including a report of a nerve conduction study in November 
2000 which showed no evidence of peripheral neuropathy but 
showed bilateral carpal tunnel syndrome.  However, the 
examiner made no reference to the two VA nerve conduction 
studies conducted in 2001 (month unknown) and December 2001.  
These studies were interpreted as showing motor sensory 
neuropathy secondary to frost bite. As such, the Board finds 
that additional development is warranted."  Board of 
Veterans Appeals Remand, Docket number 98-06 937, Page 3, 
December 3, 2004. 

The remand then instructed the examiner who had conducted the 
March 2004 examination, or another appropriate cold injury 
specialist if he was no longer available, to provide an 
addendum that commented on the clinical significance of the 
2001 nerve conduction studies interpreted as showing motor 
sensory neuropathy secondary to frost bite as it relates to 
the examiner's opinion rendered in March 2004.  

When the addendum was drafted in August 2005, the examiner 
made reference to the findings from a nerve conduction study 
dated in November 23, 2001 that was said by this examiner to 
show a motor sensory neuropathy, but made no mention that it 
is secondary to frostbite.  The examiner again made reference 
to the findings from a November 2000 nerve conduction study 
that showed no evidence of peripheral neuropathy, but did 
show mild carpal tunnel syndrome left greater than right.  
The examiner concluded that there was electro diagnostic 
evidence of a motor sensory neuropathy, but that it was more 
likely secondary to his diabetes mellitus rather than a 
previous cold injury.  

However the examiner made no mention of a December 11, 2001 
neurology clinic note that included nerve conduction studies 
(NCS) results which were interpreted by the clinician as 
motor sensory neuropathy, and also contained an opinion that 
this was secondary to frostbite.  This appears to have been 
the record referred to by the Board in its previous remand of 
December 2004, when it directed the examiner to review the 
nerve conduction studies from 2001.  The Board also notes 
there are additional records from the VA neurological clinic 
dated in June 2003, November 2003, and April 2004 that report 
the same findings as the December 11, 2001 report.  

Thus this claims file should again be returned for yet 
another addendum, to include consideration of the December 
11, 2001 report.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC is requested to return the 
claims folder to the VA examiner who 
performed the VA Cold Injury Protocol 
examination in March 2004 and the August 
2005 addendum for another addendum (if the 
examiner is unavailable, then the claims 
folder should be forwarded to another VA 
cold injury specialist).  The examiner is 
requested to again review the claims 
folder.  Thereafter, the examiner is 
requested to comment on the clinical 
significance of the December 11, 2001 
clinical interpretation of nerve 
conduction studies interpreted as showing 
motor sensory neuropathy secondary to 
frostbite as it relates to the examiner's 
opinions rendered in March 2004 and August 
2005.  Any additional testing or 
examinations deemed necessary by the 
examiner should be conducted.  Following 
review of the pertinent evidence, to 
include the December 11, 2001 clinical 
interpretation of nerve conduction 
studies, the examiner should again state 
whether the veteran has any current 
disability, to include motor sensory 
neuropathy, that at least as likely as not 
is due to a cold injury in service.

2.  Following completion of the foregoing, 
the AMC should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the opinions 
rendered by the VA specialist.  If the 
examination report does not include fully 
detailed descriptions of etiology, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(2006) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

3.  After the above requested development 
has been completed, the AMC should 
reajudicate this claim.  If any benefit 
sought is not granted to the veteran's 
satisfaction, the AMC should issue a 
supplemental statement of the case which 
should address the significance of both 
medical and lay evidence of record in 
adjudicating the claim.  The requisite 
period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the appellant's claim.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



